USCA11 Case: 21-14295    Document: 29-1     Date Filed: 12/05/2022   Page: 1 of 4




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14295
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       RAUL S. RAMIREZ,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                    D.C. Docket No. 1:09-cr-20295-PAS-1
                          ____________________
USCA11 Case: 21-14295      Document: 29-1       Date Filed: 12/05/2022     Page: 2 of 4




       2                       Opinion of the Court                  21-14295


       Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, and JILL PRYOR,
       Circuit Judges.
       PER CURIAM:
               Raul Ramirez, a federal prisoner, appeals the denial of his
       motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A). The
       district court ruled that Ramirez failed to establish an extraordinary
       and compelling reason to justify his early release. U.S.S.G.
       § 1B1.13. We affirm.
              We review the denial of a motion for compassionate release
       only for abuse of discretion. United States v. Harris, 989 F.3d 908,
       911 (11th Cir. 2021). “A district court abuses its discretion if it ap-
       plies an incorrect legal standard, follows improper procedures in
       making the determination, or makes findings of fact that are clearly
       erroneous.” Id. (citation omitted). “When review is only for abuse
       of discretion, it means that the district court had a ‘range of choice’
       and that we cannot reverse just because we might have come to a
       different conclusion had it been our call to make.” Id. at 912 (inter-
       nal quotation marks omitted).
              A district “court may not modify a term of imprisonment
       once it has been imposed” except in specified circumstances. 18
       U.S.C. § 3582(c); see United States v. Bryant, 996 F.3d 1243, 1248-49
       (11th Cir. 2021). Section 3582(c), as amended by the First Step Act,
       gives the district court discretion to “reduce the term of imprison-
       ment . . . after considering the factors set forth in section 3553(a) to
USCA11 Case: 21-14295       Document: 29-1      Date Filed: 12/05/2022      Page: 3 of 4




       21-14295                Opinion of the Court                           3

       the extent that they are applicable” if a reduction is warranted for
       “extraordinary and compelling reasons” and “is consistent with ap-
       plicable policy statements issued by the Sentencing Commission.”
       18 U.S.C. § 3582(c)(1)(A).
              Application note 1(B) of section 1B1.13 provides that a pris-
       oner’s age may constitute an extraordinary and compelling reason
       warranting relief if he is at least 65 years old, is experiencing a seri-
       ous deterioration in physical or mental health because of the aging
       process, and has served at least 10 years or 75 percent of his term
       of imprisonment, whichever is less. U.S.S.G. § 1B1.13 cmt. n.1(B).
               The district court did not abuse its discretion in finding that
       Ramirez failed to establish an extraordinary and compelling reason
       to justify an early release. Ramirez argued that he was entitled to
       relief under the age-based provision because he was 66 years old,
       had served more than 75 percent of his sentence, and has high
       blood pressure, high cholesterol, asthma, non-insulin dependent di-
       abetes, asymptomatic sickle cell trait, and previously had colon
       cancer. See id. But the district court found that his medical records
       revealed that he had no recurrence of colon cancer following his
       2010 surgery, he reported not needing to take medication for his
       diabetes since the surgery, and his other conditions appeared to be
       managed with medication. The district court also recognized that,
       although he was restricted from physical activities, used a walker
       and cane, and was designated “care level 2,” Ramirez did not re-
       quire “assistance with self-care such as bathing, walking, [and] toi-
       leting,” and that his mental condition did not appear to have
USCA11 Case: 21-14295      Document: 29-1      Date Filed: 12/05/2022     Page: 4 of 4




       4                       Opinion of the Court                 21-14295

       deteriorated. So the district court did not clearly err in finding that
       Ramirez’s medical conditions did not reflect a “serious deteriora-
       tion” beyond what is normal to many individuals as part of the ag-
       ing process. And because Ramirez’s compassionate release motion
       did not reference his other conditions of osteoarthritis and chronic
       hip, knee, shoulder, and neck pain, the district court did not err by
       not addressing those conditions specifically.
               Ramirez also argues that the district court failed to provide
       an adequate basis for its decision. But the district court plainly re-
       lied on the policy statement in section 1B1.13 of the Sentencing
       Guidelines. The district court considered Ramirez’s medical condi-
       tions and arguments and explained why he failed to establish an
       extraordinary and compelling reason under “Subdivision (B) of
       § 1B1.13’s Application Notes.” Because “district courts may not re-
       duce a sentence under Section 3582(c)(1)(A) unless a reduction
       would be consistent with 1B1.13,” Bryant, 996 F.3d at 1262, the dis-
       trict court provided an adequate basis for its decision and did not
       abuse its discretion when it denied Ramirez’s motion.
              We AFFIRM the denial of Ramirez’s motion for compas-
       sionate release.